Citation Nr: 0809117	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-42 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left hamstring injury with medial meniscus tear and 
paresthesias of left lower leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1998 to June 
1998.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in May 2007.  This matter was 
originally on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claim for an 
evaluation higher than 10 percent for his left leg 
disability.  The veteran perfected his appeal with respect to 
the decision in December 2004.  

In February 2005, the RO increased the evaluation assigned 
for the veteran's left leg disability from 10 percent to 20 
percent effective September 29, 2003, which is the date that 
the veteran filed his increased rating claim.  

In May 2007, the Board remanded the issue on appeal in order 
to satisfy the veteran's request for a Travel Board hearing.

In January 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the January 2008 Travel Board hearing, the veteran 
asserted that his service-connected left leg disability had 
gotten worse since the December 2005 VA medical examination.  
He stated that he had just seen a doctor approximately two 
weeks before the hearing who had told him that his knee had 
become weaker.  In light of the veteran's assertion that his 
left leg disability has increased in severity since the last 
VA medical examination, the Board finds that another VA 
medical examination to determine the current nature and 
severity of the veteran's left leg disability is warranted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Hart v. 
Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 3.327(a) 
(2007).  

In addition, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, at a minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  

As the record reflects that the veteran has not received 
adequate notice with respect to his increased rating claim as 
outlined by the Court in Vazquez, the Board finds that a 
remand for corrective notice is also warranted in this case.   
Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to an increased 
evaluation for his service-connected left 
leg disability, including which portion 
of the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  The notice should 
address all elements of an increased 
rating claim.  Vazquez-Flores v. Peake, 
No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  The notice should also 
specifically ask the veteran to identify 
or provide any treatment records not 
already of record that pertain to his 
claim, especially those that are recent.  
The veteran and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law.

2.  After obtaining, to the extent 
possible, any outstanding treatment 
records pertinent to the veteran's 
claim for an increased rating and 
associating them with the claims 
folder, the RO should afford the 
veteran with an appropriate VA medical 
examination to determine the nature and 
extent of any current manifestations of 
the veteran's service-connected 
residuals of a left hamstring injury 
with medial meniscus tear and 
paresthesias of left lower leg.  All 
indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file should be 
made available for review in connection 
with the examination.  The examiner 
should describe all symptomatology 
related to the veteran's service-
connected left leg disability to 
include muscle injury and any 
associated neurological symptomatology.  
The extent of any incoordination, 
weakened movement and fatigability on 
use due to pain must also be described 
by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to pain on 
movement, weakened movement, excess 
fatigability, or incoordination as well 
as on repeated use or during flare-ups 
in terms of the degree of additional 
range of motion loss.  The examiner 
should further provide an opinion 
regarding the impact of the veteran's 
service-connected left leg disability 
on his ability to work.  A report of 
the examination should be associated 
with the veteran's claims folder.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

3.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate 
the veteran's claim with consideration 
of any evidence received since the 
October 2007 supplemental statement of 
the case.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the veteran.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

